Citation Nr: 1519711	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-25 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.
 
2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus (Augusta), Maine.

In this regard, the Board notes that the appeal of the denial of service connection for hearing loss and tinnitus stems from the February 2012 rating decision that initially denied service connection for these disabilities.  Specifically, in an October 2012 statement, the Veteran requested reopening of his claims.  Although this submission was characterized as a request to reopen, the Veteran clearly expressed his dissatisfaction with the February 2012 denial of service connection for hearing loss and tinnitus.  See 38 C.F.R. § 20.201 (2014) (a valid notice of disagreement must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that decision).  See also Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (holding that that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD... finding that a statement constitutes an NOD merely requires finding 'terms that can be reasonably construed as a desire for appellate review'").  Thus, although the RO did not accept this October 2012 submission as an NOD, and instead issued a November 2012 rating decision confirming and continuing the previous denial, the Board thus finds that a timely NOD was filed with regard to the February 2012 rating decision.  See 38 C.F.R. § 20.201.  

Moreover, in October 2012, so within a year of the February 2012 rating decision at issue, the Veteran submitted an opinion concerning the etiology of his hearing loss from a private audiologist.  See October 2012 Opinion from Central Maine Audiology.  Additionally, the Veteran was provided a VA audiological examination and opinion in November 2012 diagnosing and commenting upon the likely etiology of bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.156(b) (2014) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  Accordingly, because both of these opinions were received within one year of the February 2012 rating decision, that decision is not final, and the current claims relate back to the original denial of service connection in February 2012.  


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to in-service acoustic trauma.
 
2.  The evidence is in relative equipoise as to whether the Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1. Entitlement to service connection for bilateral hearing loss is granted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  
 
2.  Entitlement to service connection for tinnitus is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran contends that his hearing loss and tinnitus were caused by in-service noise exposure to concussive and traumatic explosions from firing 8-inch howitzers, including during combat operations in Vietnam.  See, e.g., February 2013 Letter from the Veteran. 

The Veteran's in-service noise exposure from artillery and weapons fire is established based on his combat service.  See 38 U.S.C.A. § 1154(a), (b) (West 2014).  See also DD Form 214 (showing that the Veteran received the Army Commendation Medal with "V" Device).

VA examiners in January and November 2012 diagnosed bilateral sensorineural hearing loss in the frequency range of 500 to 4,000 Hertz, as well as bilateral tinnitus.  See 38 C.F.R. § 3.385 (2014) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  See also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  However, both examiners opined that these conditions were less likely as not caused by or a result of military service, as the audiometric thresholds reflected in the May 1970 separation examination showed essentially normal hearing, and despite records reflecting "a shift in thresholds . . . for the right ear at 1000, 2000, [and] 4000 Hz" at separation, compared to the May 1968 pre-induction examination.  See November 2012 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ); see also January 2012 Hearing Loss and Tinnitus DBQ (classifying the 15 decibel shift in hearing in the right ear at 1000, 2000, and 4000 Hertz between entrance and separation as "significant").  Additionally, both VA examiner's based their negative opinions partially upon the Veteran's reported post-service occupational and recreational noise exposure from working in a paper mill and as a mechanic, and from hunting, using power tools, and using a snow blower.  See November 2012 Hearing Loss and Tinnitus DBQ; January 2012 Hearing Loss and Tinnitus DBQ

In an October 2012 letter, a private audiologist, after reviewing the medical evidence of record including the Veteran's relevant service treatment records, related the Veteran's hearing loss to "significant" military noise exposure from "repeate[d] intense noise from 8-inch guns."

The VA examiner's opinions do not outweigh the private opinion by the private otolaryngologist.  Hearing within normal limits at separation from active service does not preclude service connection for a current hearing loss disability, and thus the probative value of the private physician's opinion is not necessarily diminished simply because the Veteran's hearing was normal at separation.  Hensley, 5 Vet. App. at 159.  Moreover, while the Veteran worked in a noisy environment after service, he stated that he wore hearing protection for the majority of his civilian career and that the post-service recreational and occupational noise to which he was exposed was much less than what he was exposed to during active service, including in Vietnam.  See October 2012 Statement.  Thus, the probative value of the VA examiners' opinions is diminished to the extent they are based on a finding of significant post-service noise exposure, as it does not take into account the fact that the Veteran wore hearing protection and was exposed to comparatively low levels of noise.

Moreover, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss, including specifically declining auditory acuity, since his active service.  See, e.g., August 2013 Statement from the Veteran's Representative (reporting the Veteran's contention that he did experience hearing loss during his active service); February 2013 Letter from the Veteran (noting the impact of firing howitzers on his ability to hear); October 2012 Opinion from Central Maine Audiology (indicating that the threshold shift during his active service is likely reflective of beginning deterioration of his auditory acuity).  See, too, Charles v. Principi, 16 Vet. App. 370 (2002); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006).  The Board also finds the Veteran to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  

Accordingly, given his report of a continuity of symptomatology suggesting a link between his current bilateral hearing loss and his service, see Duenas v. Principi, 18 Vet. App. 512 (2004). and considering the "significant" audiometric threshold shift during his active service that has been linked by medical evidence to noise-induced auditory trauma and to the Veteran's currently diagnosed hearing pathology, the Board finds that the evidence both for and against the claim is at least in relative equipoise.  See 38 C.F.R. § 3.102.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for bilateral hearing loss will be granted.

Likewise, the Board is also granting the Veteran's claim for service connection for tinnitus.  He is competent to describe his symptoms of tinnitus and the Board finds these statements credible.  See November 2012 Hearing Loss and Tinnitus DBQ; January 2012 Hearing Loss and Tinnitus DBQ.  Although the VA examiners provided an opinion that the tinnitus was not related to service, the January 2012 VA examiner related his tinnitus to his hearing loss.  See 38 C.F.R. § 3.310.  See, too, November 2012 Hearing Loss and Tinnitus DBQ (offering no opinion on the relationship between the hearing loss and tinnitus).  The Board finds that the evidence is in equipoise regarding this issue as well; therefore, again resolving doubt in the Veteran's favor, service connection for tinnitus is granted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


